Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO THE

SALE AND SERVICING AGREEMENT

Amendment No. 1, dated as of October 26, 2006 (the “Amendment”), to the Sale and
Servicing Agreement (the “Agreement”) dated as of August 1, 2005, by and among
ACCREDITED HOME LENDERS, INC., a California corporation, as sponsor and as
servicer (the “Sponsor” or the “Servicer,” as applicable), ACCREDITED MORTGAGE
LOAN TRUST 2005-3, a Delaware statutory trust, as issuer (the “Issuer”),
ACCREDITED MORTGAGE LOAN REIT TRUST, a Maryland real estate investment trust, as
depositor (the “Depositor”), and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, as indenture trustee (the “Indenture Trustee”). Capitalized
terms used and not defined herein shall have the meaning set forth in the
Agreement.

WHEREAS, the parties hereto have entered into the Agreement;

WHEREAS, the parties to the Agreement desire to amend certain provisions of the
Agreement as set forth in this Amendment;

WHEREAS, Section 10.03(a) of the Agreement permits the amendment thereof by the
Issuer, the Servicer, the Depositor, the Sponsor and the Indenture Trustee and
providing an Opinion of Counsel to the Indenture Trustee.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto agree to amend the Agreement pursuant to
Section 10.03(a) thereof, and restate certain provisions thereof, as follows:

1. The Amendment. The first sentence of Section 5.24(a) is hereby amended by
deleting the words “on behalf of the Issuer,” after the word “Servicer” so that
the first sentence reads as follows:

The Servicer is hereby authorized to enter into a facility (such an arrangement,
an “Advance Facility”) with any Person which provides that such Person (an
“Advancing Person”) may fund Delinquency Advances and/or Servicing Advances
under this Agreement, although no such facility shall reduce or otherwise affect
the Servicer’s obligation to fund such Delinquency Advances and/or Servicing
Advances.

2. Effect of Amendment. This Amendment to the Agreement shall be effective and
the Agreement shall be deemed to be modified and amended in accordance herewith
upon the occurrence of the receipt by the Indenture Trustee of an Opinion of
Counsel that this Amendment does not adversely affect in any material respect
the interests of any Noteholder or the Swap Provider and will not prevent the
Notes from



--------------------------------------------------------------------------------

being characterized as debt for United States federal income tax purposes or
cause the Issuer to be subject to federal income tax. This Amendment, once
effective, shall be effective as of the date first set forth above. The
Indenture Trustee shall give prompt written notice to the Rating Agencies and
the Swap Provider of this Amendment pursuant to Section 10.03(a) of the
Agreement. The respective rights, limitations, obligations, duties, liabilities
and immunities of the Sponsor, the Servicer, the Issuer, the Indenture Trustee,
each of the Noteholders and the Certificateholder shall hereafter be determined,
exercised and enforced subject in all respects to such modifications and
amendments, and all the terms and conditions of this Amendment shall be and be
deemed to be part of the terms and conditions of the Agreement for any and all
purposes. The Agreement, as amended hereby, is hereby ratified and confirmed in
all respects.

4. The Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, all the terms and conditions of the Agreement shall remain in
full force and effect and, except as expressly provided herein, the
effectiveness of this Amendment shall not operate as, or constitute a waiver or
modification of, any right, power or remedy of any party to the Agreement. All
references to the Agreement in any other document or instrument shall be deemed
to mean the Agreement as amended by this Amendment.

5. Counterparts. This Amendment may be executed by the Parties in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. This Amendment shall
become effective when counterparts hereof executed on behalf of such Party shall
have been received.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed therein.

7. Limitation of Owner Trustee Liability. It is expressly understood and agreed
by the parties that (a) this document is executed and delivered by U.S. Bank
Trust National Association, not individually or personally, but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, undertakings
and agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied herein, all such liability,
if any, being expressly waived by the parties hereto and by any person claiming
by, through or under the parties hereto, and (d) under no circumstances shall
U.S. Bank Trust National Association be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

 

2



--------------------------------------------------------------------------------

8. Authorization. The Depositor hereby authorizes and directs U.S. Bank Trust
National Association as Owner Trustee to execute and deliver this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sponsor, the Servicer, the Issuer and the Indenture
Trustee, have caused this Amendment to be duly executed by their officers
thereunto duly authorized, all as of the day and year first above written.

 

ACCREDITED HOME LENDERS, INC.,

as Sponsor and Servicer

By:   /s/ Charles O. Ryan  

Name:

 

Charles O. Ryan

 

Title:

 

Securitization Coordinator

ACCREDITED MORTGAGE LOAN TRUST

2005-3,

 

by: U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity, but solely as Owner Trustee under the Trust
Agreement

By:   /s/ Patricia Child  

Name:

 

Patricia Child

 

Title:

 

Vice President

LASALLE BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:   /s/ Rita Lopez  

Name:

 

Rita Lopez

 

Title:

 

Vice President

ACCREDITED MORTGAGE LOAN REIT TRUST,

as Depositor

By:   /s/ Melissa Dant  

Name:

  Melissa Dant  

Title:

  Associate General Counsel - Finance, Ass’t Vice President, and Ass’t Secretary

[Signature Page for Amendment No. 1 to the Sale and Servicing Agreement]